 

[gnqv4c1w5ill000001.jpg]

 

REVISED

 

Exhibit 10.2

May 16, 2012

Andy Wiechmann

[ADDRESS]

Dear Andy:

I am pleased to extend to you a formal offer of employment at MSCI Inc. (“MSCI”
or the “Firm”).  Those of us who had the opportunity to meet with you look
forward to your joining us.  Your position will be that of Executive Director,
Head of Strategy and Business Development in the New York office.

For MSCI’s fiscal year 2012, your target annualized Total Reward will be
$700,000, of which only the base salary portion of this amount would be
pro-rated from date of hire.  This target amount will be used solely for
planning purposes and may differ materially from your actual 2012 Total
Reward.  The determination of your final 2012 Total Reward is within the sole
discretion of MSCI.  For 2012 your annualized Total Reward will consist of an
annual base salary of $250,000, pro-rated from the date you commence employment
and paid in semi-monthly installments.  Your targeted Total Reward for 2012 will
also consist of a targeted year-end bonus estimated at $450,000, payable in the
sole discretion of the Firm, that would not be pro-rated.  

The year-end bonus may be paid partially in cash and partially in a long-term
equity-based incentive award (including, without limitation, restricted stock
units, options, or performance units).  The form and timing of your year-end
bonus award, including the split between any cash and any long-term equity-based
incentive award portions, will be consistent with the form and timing of the
year-end bonus for other United States-based Executive Directors at similar
compensation levels.  

Historically, year-end bonus awards have been made after the end of the fiscal
year to which they relate. All components of your 2012 Total Reward are
contingent upon satisfactory performance and conduct and that you remain
employed through, and not give or receive notice of termination of your
employment prior to, the date of payment of any cash portion of the year-end
bonus and the date of award of any long-term equity-based incentive portion of
your year-end bonus, respectively.  Any long-term equity-based incentive award
is further contingent upon your remaining employed through the vesting dates of
the long-term equity-based incentive award and your compliance with the
restrictions and cancellation provisions and other provisions of the long-term
equity-based incentive award.  All payments are subject to applicable
withholdings and deductions.  

Future Total Reward and year-end bonuses will be payable within the sole
discretion of the Firm and will continue to be payable, at the discretion of the
Firm, partially in cash and partially in the form of long-term incentive
compensation, which may consist of an equity-based award under one of the Firm’s
compensation plans.

You will receive a one-time equity–based award of MSCI restricted stock units
valued at $350,000 to compensate you for equity awards you will be forfeiting at
your current employer as a result of your resignation. The number of restricted
stock units you will receive will be determined by dividing the award value by
the closing price of MSCI common stock on the day prior to your hire date. Your
restricted stock unit award will vest in three equal installments on each of the
first three anniversaries of your hire date. This equity-based award is subject
to verification of your forfeited awards from your current employer and to the
satisfactory and continued employment with MSCI through the respective vesting
dates of the award.

1

Wall Street Plaza, 88 Pine Street, 2nd Floor, New York, NY 10005, T:
+1.212.804.3900, F: +1.212.804.2919

 

--------------------------------------------------------------------------------

 

In addition to the foregoing, you will receive a one-time cash payment of
$225,000 (the “Sign-on Bonus”) less applicable withholdings and deductions and
payable generally with your first paycheck. This payment is contingent upon your
commencing employment with the Firm. You agree that in the event you do not
commence employment with the Firm or if you voluntarily terminate or are
terminated for cause within twelve (12) months of your effective start date, you
are required to repay this entire Sign-On Bonus at the time you give or receive
notice of termination. The Sign-On Bonus will not constitute part of your Total
Reward.

All personal compensation information is strictly confidential and is not to be
divulged to any of your colleagues at MSCI or its subsidiaries.  The Firm’s Code
of Conduct prohibits the disclosure of any confidential information and the
strictest measures including disciplinary action may be taken in the event of
violation of this Code of Conduct.

In addition, if any provision of this offer letter fails to comply with Section
409A of the Internal Revenue Code or any regulations or Treasury guidance
promulgated thereunder, or would result in your recognizing income for United
States federal income tax purposes with respect to any amount payable pursuant
to this offer letter before the date of payment, or in your incurring interest
or additional tax pursuant to Section 409A, the Firm reserves the right to
reform such provision; provided that the Firm shall maintain, to the maximum
extent practicable, the original intent of the applicable provision without
violating the provisions of Section 409A.

Each calendar year you work for MSCI, you will be eligible for 5 weeks of
vacation, pro-rated from your date of hire.

For detailed benefits information, review the enclosed enrollment materials.
Health and welfare benefits (medical, dental, vision, life, accident and
disability insurance) are generally available retroactive to the date you
commence employment provided benefits are elected within the 31-day enrollment
period.  

You may enroll in coverage on the benefits website approximately seven days
following your hire date.

Upon your date of hire, you will be automatically enrolled in the MSCI 401(k)
Retirement Savings Plan offered to eligible employees and be eligible to receive
a Company Match.  To opt out of the Plan prior to your start date, complete the
enclosed Opt Out Form and return it with your offer letter.

We remind you that this offer is contingent upon a number of additional steps in
the employment process including, but not limited to, background and reference
checking.  You are also required to show appropriate proof of authorization to
commence work in the United States.  We ask that you complete Part 1 of the Form
I-9, on or before your first day of work (see, in the attached packet, a list of
the type of documentation we will need).  This is a requirement of the
Immigration Reform and Control Act of 1986.  If you are not legally able to work
for the Firm in the United States in the position offered you, or if any part of
the screening process proves unsatisfactory to the Firm or you are unable to
complete Part 1 of the Form I-9, the Firm reserves the right to rescind any
outstanding offer of employment or terminate your employment without notice or
severance benefits and rescind any stock unit or stock option awards described
herein.  Further, this offer is contingent on your having all licenses and
registrations as MSCI shall determine necessary for your position. You must also
bring with you a government-issued photo identification, in a form acceptable to
MSCI (such as a valid passport or a driver’s license).  Also in the enclosed
packet, please find personnel forms that need to be completed and brought with
you on your first day of work.

2

--------------------------------------------------------------------------------

 

You acknowledge that in the course of your employment with the Firm, you are not
permitted to make any unauthorized use of documents or other information that
are the confidential, trade secret or proprietary information of another
individual or company (“Confidential Information”).  Likewise, you may not bring
onto Firm premises any Confidential Information, whether documents or other
tangible forms, relating to your prior employers’ businesses.  

You understand and agree that as a condition of employment, unless you
are granted a waiver in writing by the Legal and Compliance Department you may
be required, upon the commencement of employment, to transfer any
brokerage/securities accounts that you may influence or control to a designated
institution for surveillance and review by the MSCI Legal and Compliance
Department.

Nothing in this letter should be construed as a guarantee of any particular
level of benefits, of your participation in any benefit plan, or of continued
employment for any period of time. You should understand that your employment
will be “at will,” which means that the Firm may terminate your employment for
any reason, with or without cause, at any time.  During your employment, subject
to applicable law and in accordance with MSCI's Drug, Alcohol and Controlled
Substance Usage Policy, you may be subject to drug testing, including for
reasonable suspicion of use of controlled substances.  MSCI reserves the right
to amend, modify or terminate, in its sole discretion, all benefit and
compensation plans in effect from time to time.

This offer letter constitutes the entire understanding and contains a complete
statement of all agreements between you and MSCI and supersedes all prior or
contemporaneous verbal or written agreements, understandings or communications
(including, without limitation, any term sheet or other summary writing relating
to your employment).  You acknowledge that you have not relied on any assurance
or representation not expressly stated in this offer letter.  If there is any
conflict with the benefit information included in this letter or any verbal
representation and the Plan documents or insurance contracts, the Plan documents
or insurance documents control.

We are looking forward to your joining MSCI.  Please report to New Hire
Orientation on your start date. At that time you will have your benefits
explained in more detail.  If you have questions regarding the above, please
feel free to call [NAME] at [PHONE NUMBER].

We ask that you confirm your acceptance by signing and dating this offer letter
in the area designated below and returning this letter to [NAME] at MSCI Inc.,
Human Resources, 88 Pine Street, New York, NY 10005.  Your signature below
confirms that you are subject to no contractual or other restriction or
obligation that is inconsistent with your accepting this offer of employment and
performing your duties.  Please retain the additional copy of this offer letter
for your reference.

 

Very truly yours,

 

/s/ Richard Powell

Richard Powell

Managing Director

Human Resources

 

Offer Accepted and Agreed To:

 

Signed:

/s/ Andy Wiechmann

 

 

Date:5/16/2012

 

3